DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11069004. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11069004. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 11069004. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 of U.S. Patent No. 11069004. Although the claims at issue are not identical, they are not patentably distinct from each other.

Would Be Allowable Subject Matter
Claims 21-40 would be allowable if the claims overcome the Double Patenting Rejection set forth in this Office action.
Reason for Allowance
The invention defined in claims 21, 29 and 36 are not suggested by the prior art of record. 
The prior art of record (in particular, Ryan; Grant James US-7904511-B2, Cheah; Chris US-8407285-B2, Hull; Mark Everett US-7269590-B2, Adams; Robert US-7467212-B2, Work, James Duncan US-20020059201-A1 and Robertson; Brian D. US-6269369-B1) singly or in combination does not disclose, with respect to independent claim 1 “provide at least one webpage including a representation of at least a portion of a social
network including representation of professional acquaintances associated with the first user, and the at least one webpage including representation of a second user that is a second-degree connection of the first user via a third user that is a first-degree connection of the first user, the at least one webpage including names, professional attributes, photographs, and indication of a degree of connectedness for a plurality of professionals in the social network, the plurality of professionals connected with the first user, the at least one webpage including a link that may be selected to generate an invitation for the second user to become a first-degree connection of the first user.” and similar limitations of independent claims 29 and 36 in combination with the other claimed features as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493